Order entered September 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01504-CV

                            KATRINA MCPHERSON, Appellant

                                               V.

                                 MELISSA LOPEZ, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05725-E

                                           ORDER
       Before the Court is appellant’s September 16, 2019 third motion for an extension of time

to file her brief on the merits. We GRANT the motion and extend the time to October 15, 2019.

We caution appellant that further extension requests will be disfavored.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE